995 So.2d 1155 (2008)
Frederick B. HARRIS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-4041.
District Court of Appeal of Florida, First District.
December 5, 2008.
Frederick B. Harris, pro se, Petitioner.
Bill McCollum, Attorney General, and C. Bowen Robinson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Frederick Harris is hereby afforded a belated appeal from judgment and sentence in case number *1156 16-2007-CF-11324 in the Circuit Court for Duval County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The circuit court is directed to appoint counsel to represent petitioner in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
KAHN, WEBSTER, and VAN NORTWICK, JJ., concur.